                 Case 1:19-cv-00013 Document 1 Filed 07/17/19 Page 1 of 14




 1   THOMPSON LAW, LLC
     Colin M. Thompson, F0221
 2
     PMB 917, Box 10001                                                   FILED
                                                                              Ci«ni
     J.E. Tenorio Building                                                Dittlci C*urt
 3
     Saipan, MR 96950
 4
     Telephone: (670)233-0777
     Facsimile: (670)233-0776                                            JUL 1 7 2019
 5                                                                   ^                       IcUntft
     Attorney for Plaintiffs
 6                                                                        {•evoty Cjleriij

 7
                               IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE NORTHERN MARIANA ISLANDS

 9                                                              CV   19 -000 1 3
     CHIMENG      SCIENCE       &   TECHNOLOGY       CIVIL ACTION NO. 19-
10
     CO. LTD. and JUNJIE WU,
11                         Plaintiffs,

12                 -vs-                              COMPLAINT

13   BLACK BISON TRAVEL              CORP., JILI
     CORP, and DOES 1-10,
14

                           Defendants.
15


16


17          COMES NOW, Plaintiffs, Chimeng Science & Technology Co. Ltd., and Junjie Wu

18   by and through counsel, pursuant to claims for fraud; conversion; fraudulent transfers;

19   declaratory and equitable relief, including a preliminary injunction; alleges based on

20   information and belief as follows:

21
                                              PARTIES

22
               1. Plaintiff Chimeng Science & Technology Co. Ltd. ("CST") is, and at all
23
        relevant times was, a corporation formed under the laws of the People's Republic of
24
        China, with its principal place of business in China.
25




                                             Page 1 of 14
                  Case 1:19-cv-00013 Document 1 Filed 07/17/19 Page 2 of 14



 1                2. Plaintiff Junjie Wu ("Mr. Wu"), an individual residing in the People's Republic
 2
          of China, is the president, shareholder, and corporate representative of GST.
 3
                  3. Defendant Ji Li Corporation ("Ji Li") is a corporation formed under the laws of
 4
          the CNMI, which through acts of fraud and wrongdoing, had its corporate name
 5
          changed t6 BTack Bison Travel Corporation.
 6
                  4. Defendant Black Bison Travel Corporation ("Black Bison") is existing as a
 7

          CNMI corporation, which through acts of fraud and wrongdoing is the current name for
 8

          JiLi.
 9
      A    ■


.|Q               5. Defendant Does 1 through 10 are entities and individuals whose identity is
-11       currently unknown to Plaintiffs, but who are liable to Plaintiffs for the actions and claims,

12        as set forth below. The true names of those defendants will be substituted for their Doe

13        names once determined.

14                                            JURISDICTION

15
                  6. This Court has subject matter Jurisdiction based on diversity of citizenship
16
          pursuiant to 28 USCA § 1332, as the plaintiff and defendants have complete diversity of
17
          citizenship because no defendant has the same citizenship as plaintiff, and the amount
18
          in controversy exceeds $75,000.00.
19
                  7. This Court has personal jurisdiction over each defendant based on their
20

          respective of joint: (1) presence in the CNMI; (2) engagement in business and
21

          transactions in the CNMI, including those that are at issue in this case;(3)ownership of
22

23        shares of a corporation formed in the CNMI, Including those that are at issue in this
24        case; (4) minimum contacts with the CNMI; (5) purposeful activities directed to the

25




                                               Page 2 of 14
               Case 1:19-cv-00013 Document 1 Filed 07/17/19 Page 3 of 14




 1   CNMI through or against plaintiff CST; and/or (6) conduct giving rise to damages
 2
     occurring in the CNMI.
 3
              8. Because of defendants' illegal actions, CST has been damaged more than
 4
     $200,000.
 5
              9. This Court's exercise of personal jurisdiction over each defendant is
 6
     reasonable and fair, as alleged in further detail herein.
 7
                                     BACKGROUND FACTS
 8

              10.On October 25, 2011, Ji Li Corporation was established. In late 2016, Mr. Wu,
 9

     on behalf of CST, made the decision to invest in Ji Li. At this time CST began paying ail
10


11   employee salaries, purchased vehicles, made improvements to buildings and fixtures as

12   well as making other investments in Ji Li.

13            11.On June 11, 2017 a Ji Li special board of director's meeting was held. At this

14   meeting it was resolved that the company would accept a $200,000 investment from
15
     CST making it the holder of 200,000 shares of Ji Li. It was further resolved that Mr. Wu
16
     was elected the President and Treasurer of Ji Li.
17
              12.On August 26, 2017, Long Fang Liu transferred 50,000 shares of Ji Li to Hal
18
     Ying Jiang ("Ms. Jiang"). On this same day there was a Ji Li special board of director's
19
     meeting. At this meeting it was resolved that Ms. Jiang was elected as Vice President of
20

     Ji Li.
21

              13.On March 21, 2018 a Ji Li special board of director's meeting was held. At
22

23   this meeting it was resolved to change the company name from Ji Li Corporation to
24   Black Bison Travel Corporation. The meeting minutes indicate that the meeting was

25




                                          Page 3 of 14
             Case 1:19-cv-00013 Document 1 Filed 07/17/19 Page 4 of 14



 1    called by Mr. Wu; however, Mr. Wu never called this meeting and his signature on the
 2
      meeting minutes was forged by the Defendants.
 3
            14.On April 10, 2018 a Ji Li special board of director's meeting was held. At this
 4
      meeting it was resolved to amend the Ji Li Articles of incorporation to change the
 5
      company name to Black Bison Travel Corporation. Mr. Wu never attending this meeting
 6
      and his signature on the meeting minutes was forged by the Defendants.
 7

            15.On April 11, 2018 a new Certificate of incorporation was issued by the CNMI
 8

      Registrar of Corporations certifying that the Articles of incorporation were amended, and
 9

.|Q   the new company name was Black Bison Travel Corporation.

11          16.On April 12, 2018 a transfer of shares document was executed wherein it

12    shows that CST transferred its 200,000 company shares to Ms. Jiang for $200,000. Mr.

13    Wu never transferred any shares from CST to Ms. Jiang and his signature on this

14    document was forged by the Defendants.
15
            17.On April 12, 2018 special board of director's meeting was held. At this
16
      meeting it was resolved that the company accepted the transfer of 200,000 shares from
17
      CST to Ms. Jiang. It was further resolved to change the company's First Hawaiian Bank
18
      account name from Ji Li Corporation to Black Bison Travel Corporation. Mr. Wu never
19
      attending this meeting and his signature on the meeting minutes was forged by the
20

      Defendants.
21

            18.On April 12, 2018 another special board of director's meeting was held. At
22

23    this meeting it was resolved that the company accepted the transfer of 200,000 shares
24    from CST to Ms. Jiang and that Ms. Jiang decided to increase her investment into the

25    company from $50,000 to $450,000. It was further resolved to increase the company's


                                          Page 4 of 14
             Case 1:19-cv-00013 Document 1 Filed 07/17/19 Page 5 of 14




 1   common stock to 500,000. It was further resolved to accept Mr. Wu's $50,000

 2   Investment into the company. It was further resolved to elect Ms. Jiang as

 ^   President/Treasurer and Mr. Wu as Vice President. It was further resolved to amend the
 4
     Articled of Incorporation of Ji Li Corporation to change the company name to Black
 5
     Bison Corporation. Mr. Wu never attended this meeting and his signature on the
 6
     meeting minutes was forged by the Defendants. There is a notarial stamp and
 7

     certification on these meeting minutes, but only for the signatures of Ms. Jiang and Lam.
 8

            19.On April 12, 2018 an amended Articles of Incorporation was created by the
 9


10
     company. Article One of these amended articles indicate that the name of company is

     Black Bison Travel Corporation. Article Six was amended to show that Ms. Jiang holds

12   450,000 shares and that Mr. Wu hold only 50,000 shares. Although his signature

13   appears on this amendment, Mr. Wu never signed it and his signature was forged by

14   the Defendants.

15
           20.Defendants forged a letter of resignation dated September 10, 2018
16
     purportedly from Mr. Wu resigning as an officer and director of Black Bison. Mr. Wu
17
     never created this letter and he did not sign this letter. Mr. Wu's signature was forged by
18
     the Defendants.
19
           21.On September 20, 2018 a Black Bison special shareholders meeting was
20

     held. At that meeting it was resolved Mr. Wu's 50,000 shares in Black Bison were
21

     transferred to Ms. Jiang. It was further resolved to accept the resignation of Mr. Wu as
22

23   an officer and director of Black Bison. Mr. Wu never attended this shareholder meeting
24   and he never agreed to any of the resolutions.

25                                FIRST CAUSE OF ACTION



                                         Page 5 of 14
              Case 1:19-cv-00013 Document 1 Filed 07/17/19 Page 6 of 14



 1                                          (FRAUD)

 2
             22.Paragraphs 1 through 21 are incorporated as though fully set forth herein.
 3
             23.By forging the signatures of Mr. Wu as the CST representative and In his
 4
      Individual capacity without authorization to transfer Plaintiffs' corporate shares and other
 5
      corporate records, and engaging In other acts alleged In detail In this Complaint,
 6
      Defendants have made numerous false statements of fact and have been engaged In
 7

      an ongoing fraudulent enterprise of which Plaintiffs were the victims.
 8

             24.The statements, actions, and course of conduct were known by Defendants to
 9

      be false and fraudulent when made.
10


11           25.The false and fraudulent acts and statements made by Defendants were

12    made for the purpose of Inducing Plaintiffs to act or refrain from acting In reliance

13    thereon.

"•4          26.Plaintiffs justifiably relied and acted or omitted to act upon Defendants' false
15
      and fraudulent acts and statements, and have been Irreparably harmed and damaged
16
      as a result.
17
             27.Defendants' actions and statements as alleged herein constitute an
18
      actionable fraud.
19
             28.If Defendants are not enjoined, they will continue to engage In fraudulent
20

      conduct, causing further Irreparable harm to Plaintiffs.
21

             29.Because of Defendants' fraud. Defendants should provide an accounting for,
22

23    and should be ordered to disgorge, any and all profits wrongfully obtained as a result of
24    their fraud.

25




                                           Page 6 of 14
                   Case 1:19-cv-00013 Document 1 Filed 07/17/19 Page 7 of 14



 1             30.Because Defendants acted willfully, wantonly, and with malice, Piaintiffs are
 2
        entitled to punitive damages in an amount sufficient to deter Defendants from engaging
 3
        in similar conduct in the future.

 4
               31.Plaintiffs have been required to hire attorneys to bring this action for damages
 5
        and are entitled to recover reasonable attorney fees and costs incurred in doing so.
 6
     WHEREFORE, Piaintiffs demand judgment against the Defendants, Jointiy and severaiiy,
 7

     as follows:
 8

       (a) Enter judgment in favor of Plaintiffs and against Defendants in an amount sufficient
 9

           to compensate Piaintiffs for their actual damages;
10


11     (b)Award Plaintiffs punitive damages as a result of Defendants' willful, wanton, and

12          malicious misconduct;

13     (c) Afford Plaintiffs a trial by jury;

14     (d) Enjoin Piaintiffs from fraudulentiy obtaining profits or any other benefits from the
15
           investments of Piaintiffs;
16
       (e) For consequential damages in an amount to be determined at trial;
17
        (f) For attorneys'fees and costs; and
18
       (g) For such other and further relief as this Court may deem equitable and just.
19
                                     SECOND CAUSE OF ACTION
20

                                                (CONVERSION)
21

               32.Paragraphs 1 through 31 are incorporated as though fully set forth herein.
22


23
               33.In the alternative, if it is determined that Plaintiffs and any Defendant did not

24      have an enforceable agreement, then Defendant has exercised unauthorized dominion

25




                                                 Page 7 of 14
                   Case 1:19-cv-00013 Document 1 Filed 07/17/19 Page 8 of 14



 1      over funds belonging to Plaintiffs, which Plaintiffs paid to finance Ji Li and to become a
 2
        shareholder in Ji Li.

 3
               34.Plaintiffs have the right of possession for the funds, and Defendants' failure or
 4
        refusal to refund or return the compensation paid by Plaintiffs has resulted in damages
 5
        to Plaintiffs and conversion on the part of the Defendants.
 6
               35.As a result of the actions of the Defendants, the Plaintiffs were damaged and
 7

        are entitled to general and special damages.
 8

               36.The Plaintiffs have been required to hire attorneys to bring this action for
 9


10
        damages and are entitled to recover reasonable attorney fees and costs incurred in

11      doing so.

12   WHEREFORE, Plaintiffs demand judgment against the Defendants, jointly and severally,

13   as follows:

14     (a)For compensatory damages in an amount to be determined at trial, but not less than
15
           $200,000.00, plus accrued Interest;
16
       (b) For consequential damages in an amount to be determined at trial;
17
       (c) For attomeys'fees and costs; and
18
       (d) For such other and further relief as this Court may deem equitable and just.
19
                                     THIRD CAUSE OF ACTION
20

                                (GOOD FAITH AND FAIR DEALING)
21

               37.Paragraphs 1 through 36 are incorporated as though fully set forth herein.
22


23
               38.Defendants owed Plaintiffs duties pursuant to the covenant of good faith and

24      fair dealing, which arise from every contract.

25




                                             Page 8 of 14
                   Case 1:19-cv-00013 Document 1 Filed 07/17/19 Page 9 of 14




 1             39.Defendants breached the duty it owed to Plaintiffs by forging the signatures of
2
        Mr. Wu and wrongfully and fraudulently transferring Plaintiffs' shares to Ms. Jiang.
3
               40.As a result of the actions of the Defendants, the Plaintiffs were damaged and
4
        are entitled to general and special damages.
5
               41.The Plaintiffs have been required to hire attorneys to bring this action for
6
        damages and are entitled to recover reasonable attorney fees and costs incurred in
7
        doing so.
8

     WHEREFORE, Plaintiffs demand judgment against the Defendants, jointly and severally,
9

     as follows:
10


11
       (a) For compensatory damages in an amount to be determined at trial, but not less than

12         $200,000.00, plus accrued interest:

13     (b) For consequential damages in an amount to be determined at trial;
14     (c) For attorneys'fees and costs; and
15
       (d) For such other and further relief as this Court may deem equitable and just.
16
                                   FOURTH CAUSE OF ACTION
17
                                          fACCOUNTINGI
18
               42.Paragraphs 1 through 41 are incorporated as though fully set forth herein.
19
               43.Defendants' have a duty pursuant to the parties written and oral agreements,
20

        as well as imposed by law, to allow Plaintiffs to examine, inspect, and receive the
21

        corporate-defendants'financial information, including books, records, and accounts.
22


23
               44.Defendants have diverted, misappropriated and converted hundreds of

24      thousands of dollars from Plaintiffs without accounting for the funds or for Plaintiffs'

25      ownership interests in the resulting investments and businesses.


                                            Page 9 of 14
                Case 1:19-cv-00013 Document 1 Filed 07/17/19 Page 10 of 14



 1              45.As a result, Defendants owe restitution, reimbursement, and equity payments
 2
        to Plaintiffs in an amount unknown to Plaintiffs and which amount cannot be ascertained
 3
        without an accounting of the receipts and disbursements, profit and loss statements,
 4
        and other financial materials, statements, and books from the Defendants.
 5
                46.Since March of 2018, Defendants have concealed their business activities
 6
        from Plaintiffs and ceased providing Plaintiffs with any information or documentation
 7

        relating to the business activities, in which Plaintiffs, at the very least, an 80% owner.
 8

     WHEREFORE, Plaintiffs demand judgment against Defendants, Jointly and severally, as
 9

     follows:
10


11   For an accounting and audit of any and all funds, payments, and contributions made by

12   Plaintiffs to any of the Defendants or Defendant-entities;

13     (a) For an accounting and audit of all business records, formation and incorporation
14         documents, revenue statements, profit & loss statements, bank records, asset
15
           information, rents, loans, debts, and Income, relating to, or arising from, any
16
           corporation, investment, or business in which Defendants have or had an ownership
17
           interests, jointly or severally, since 2017;
18
       (b) For compensatory damages in an amount to be determined at trial, but not less than
19
           $200,000.00, plus accrued Interest;
20

       (c) For consequential damages in an amount to be determined at trial;
21

       (d) For attorneys'fees and costs; and
22


23
       (e) For such other and further relief as this Court may deem equitable and just.

24


25




                                            Page 10 of 14
             Case 1:19-cv-00013 Document 1 Filed 07/17/19 Page 11 of 14




 1                                 FIFTH CAUSE OF ACTION

2                                 fPECLARATORY JUDGMENT)
3
            47.Paragraphs 1 through 46 are incorporated as though fully set forth herein.
4
            48.Pursuant to the parties written and oral agreements, Plaintiffs are entitled to a
5
     minimum of 80% ownership interest, with all rights thereto. In Jl LI.
6
            49.Plaintiffs contributed most. If not all, of the capital, labor, and funds used to
 7

     purchase vehicles, equipment, make renovations, pay employee salaries and to sustain
8

     the Jl LI tour businesses.
9

            50.Defendants contributed virtually no capital, labor, or funds used to purchase
10


11
     the vehicles, equipment, make renovations, pay employee salaries and to sustain the Jl

12   LI tour businesses, nevertheless, they have effectively converted and misappropriated

13   Plaintiffs' ownership Interests In the tour businesses through a series of fraudulent acts

14   and other Illegal misconduct.

            51.Defendants fraudulently forged Mr. Wu's signatures as the representative of
16
     CST and Individually to unlawfully transfer the Plaintiffs' corporate shares to Ms. Jiang
17
     to the deliberate exclusion of Plaintiffs' ownership rights and interests In Jl LI.
18
     WHEREFORE, Plaintiffs demand judgment against Defendants,jointly and severally, as
19
     follows:
20

     (c) Declaring Plaintiff an 80% owner of Jl LI Corporation and the holder of an 80%
21

22      ownership Interest In each of the corporate-defendants along with all the rights of
23      ownership Imposed by law or othenwlse enjoyed by the Defendants;
24   (d) Directing Defendants to amend any formation. Incorporation, and/or registration

25      documents filed with any governmental agency or otherwise prepared In connection


                                           Page 11 of 14
             Case 1:19-cv-00013 Document 1 Filed 07/17/19 Page 12 of 14




 1        with any of the corporate-defendants to reflect Plaintiffs' ownership interests as set

 2       forth herein;

      (e)Temporarily, preliminarily, and permanently enjoining and restraining Defendants
 4
         from taking any action to impair, limit, impede, reduce, dilute, divert, misappropriate,
 5
         conceal, or convert Plaintiffs' ownership interests at set forth herein;
 6
      (f) For attorneys'fees and costs; and
 7

      (g) For such other and further relief as this Court may deem equitable and Just.
 8

                                    SIXTH CAUSE OF ACTION
 9

.,0                                  (UNJUST ENRICHMENTS
11           52.Paragraphs 1 through 51 are Incorporated as though fully set forth herein.

12           53.In the alternative, if it is determined that Plaintiffs and any Defendant did not
13    have an enforceable agreement then Defendants have been unjustly enriched.

             54.Plaintiffs provided, directly or through their agents, affiliates or subsidiaries.
15
      Defendants with money for investment in Ji Li for vehicles, equipment, to make
16
      renovations, pay employee salaries and to sustain the business.
17
             55.Defendants have obtained the money paid by Plaintiffs or on behalf of
18
      Plaintiffs unjustly and without Plaintiffs receiving any benefit.
19
             56.As a result of the actions of the Defendants, the Plaintiffs were damaged and
20

      are entitled to general and special damages.
21

             57.The Plaintiffs have been required to hire attorneys to bring this action for
22

23    damages and are entitled to recover reasonable attorney fees and costs Incurred in
24    doing so.

25




                                           Page 12 of 14
                Case 1:19-cv-00013 Document 1 Filed 07/17/19 Page 13 of 14




 1   WHEREFORE, Plaintiffs demand judgment against Defendants, Jointiy and severaiiy, as
2
     foiiows:

3
     For an accounting and audit of any and ail funds, payments, and contributions made by
4
     Piaintiffs to any of the Defendants or Defendant-entities;
5
        (a)For an accounting and audit of ali business records, formation and incorporation
6
           documents, revenue statements, profit & loss statements, bank records, asset
7
           information, rents, ioans, debts, and income, relating to, or arising from, any
8

           corporation, investment, or business in which Defendants have or had an ownership
9

            interests, Jointiy or severally, since 2017;
10


11      (b) For compensatory damages in an amount to be determined at triai, but not iess than

12         $200,000.00, pius accrued interest;

13      (c) For consequential damages in an amount to be determined at triai;
14      (d)For attorneys'fees and costs; and
15
        (e)For such other and further reiief as this Court may deem equitable and just.
16
                                    SEVENTH CAUSE OF ACTION
17
                                    (FRAUDULENT TRANSFERS)
18
                58.Paragraphs 1 through 57 are incorporated as though fully set forth herein.
19
                59.Defendants transferred funds procured from Piaintiffs with actuai intent to
20

        hinder, deiay or defraud Piaintiffs.
21

                60.On information and          beiief. Defendants have otherwise concealed or
22

        absconded with Plaintiffs' funds.
23


24


25




                                                Page 13 of 14
              Case 1:19-cv-00013 Document 1 Filed 07/17/19 Page 14 of 14



 1   WHEREFORE, Plaintiffs pray for relief against Defendants as follows:
 2
       (a)That Plaintiffs be awarded generai and special damages in an amount to be proven
 3
           at trial against Defendants.
 4
       (b)That Plaintiffs be awarded punitive and exemplary damages.
 5
       (c) That Plaintiffs be awarded costs of this action, and reasonabie attomey's fees; and
 6
       (d) For such other and further reiief as this Court deems just and proper.
 7


 8

           Dated this 17th day of July, 2019
 9


10
                                                   /s/ Colin M. Thompson
                                                    THOMPSON LAW, LLC
11                                                  Colin M. Thompson
                                                    CNMI Bar No. F0221
12                                                 Attorney for Plaintiffs

13


14


15


16


17


18


19


20


21


22


23


24


25




                                          Page 14 of 14
